                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                               Case No. 2:15-CR-69 JCM (NJK)
                 8                                            Plaintiff(s),                     ORDER
                 9             v.
               10     JIANGUO HAN, ZHIWEN LIN, and
                      BING HAN,
               11
                                                            Defendant(s).
               12
               13
                              Presently before the court is the matter of United States v. Han et al., case number 2:15-cr-
               14
                      00069-JCM-NJK-1. Petitioner Jianguo Han filed a motion to vacate, set aside, or correct sentence
               15
                      under 28 U.S.C. § 2255. (ECF No. 180). The court has examined the petition and finds that further
               16
                      briefing is appropriate. Respondent shall file a response twenty-one days from the date of this
               17
                      order. Thereafter, petitioner will have fourteen days to file a reply.
               18
                              Accordingly,
               19
                              IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to
               20
                      vacate, set aside, or correct sentence (ECF No. 180) no later than twenty-one (21) days from the
               21
                      date of this order. If respondent files a response, petitioner’s reply is due fourteen (14) days
               22
                      thereafter.
               23
                              DATED June 26, 2019.
               24
               25                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
               26
               27
               28

James C. Mahan
U.S. District Judge
